UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6052



GARY LEE HARRIS,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections; A. D. ROBERTSON,
Warden of Nottoway Correctional Center; T. C.
ESTEP, Assistant Warden of Programs; LOUIS B.
CEI, Chairman of the Virginia Department of
Corrections, Central Classification Board;
PATRICK GURNEY, Former Manager of the Classi-
fication and Records Section of the Department
of Corrections; JOHN DOE, Manager of the Clas-
sification Board; GENE JOHNSON, Assistant
Director of the Virginia Department of Correc-
tions; JOHN R. ALDERMAN, Chairman of the Vir-
ginia Parole Board,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-711-AM)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Gary Lee Harris, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gary Lee Harris, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Harris v. Angelone,

No. CA-99-711-AM (E.D. Va. Dec. 17, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2